DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 10/17/2019
Claims 1-20 are pending. Claims 1, 9, and 16 are independent.

Drawings
The drawings, filed 10/17/2019, are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Regarding claim 4, the claim recites “the physical replication system”. However, there is insufficient antecedent basis for this limitation in this claim or its parent claims. Therefore, the scope of the claim is indefinite.
Claim  5 inherits the same indefiniteness as in its parent claim 4. Further, claim 5 recites “further comprising the journal to the virtual replication system.” This is nonsensical and a verb limitation exposing the journal …”
Regarding claim 7, the claim recites “the replicated data.” However, there is insufficient antecedent basis for this limitation in this claim or its parent claims. Claim 1 recites “replicating the changes” but it is unclear if this is the “replicated data” referenced, or refers to some other replicated data such as “snapshots” data based on replication. Therefore, the scope of the claim is indefinite.
Regarding claim 8, the claim recites “the plurality of virtual disks.” However, there is insufficient antecedent basis for this limitation in this claim or its parent claims. Claim 1 recites “a virtual replication system” but it is unclear if this encompasses any such “virtual disk”. Claim 6 does recite “virtual disks” but claim 8 does not depend from claim 6. Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al., U.S. Patent Pub. No. 2013/0262638 (hereinafter Kumarasamy) in view of Natanzon et al., U.S. Patent Pub. No. 2017/0235652, published 8/17/2017 (hereinafter Natanzon).

Regarding claim 1, Kumarasamy in the analogous art of replicating data between physical and virtual systems teaches:
A method for replicating data from storage, the method comprising: (See Abstract, [0024], and claim 6 wherein the invention is embodied as a method for replicating data as snapshot copy).
performing a snapshot based replication on a … group that includes a plurality of volumes to generate a plurality of snapshots that are stored on a plurality of snapshot volumes; (See Kumarasamy [0024], [0045], and [0053]-[0054] wherein snapshot replication is performed on group of data stores as non-production snapshot copies of production data volumes are created. Note as in [0059] this includes “volume groups” generally and as in [0073]-[0077] the group of snapshots are to keep state that is “consistent”).
identifying changes to data in the … group from the plurality of snapshots; (See Kumarasamy [0077] wherein changes are identified in the volume/snapshot of the group to keep consistent between a snapshot at T1 and later time. See also [0087] and [0112]-[0113]).
writing the changes to the data to a journal; and (See Kumarasamy [0077] wherein identified changes are written to the journal or log of changes).
replicating the changes in the journal to a virtual replication system. (See Kumarasamy [0077] wherein “logs obtained from existing physical” system are analyzed and exposed to a “virtual” system to “reflect these changes” in the journal/log. Note as well in [0072]-[0074] the operations are to migrate and keep updated a copy of the snapshot/volume on a virtual system as in [0063] and [0077] describes the log/journal aspect of continuous updates exposed and applied to the virtual system). 
Kumarasamy does not explicitly teach:
[performing a snapshot based replication on a] consistency group [that includes a plurality of volumes to generate a plurality of snapshots that are stored on a plurality of snapshot volumes;] 
[identifying changes to data in the] consistency group [from the plurality of snapshots;]
However, Natanzon in the analogous art of snapshot replication with journals teaches:
[performing a snapshot based replication on a] consistency group [that includes a plurality of volumes to generate a plurality of snapshots that are stored on a plurality of snapshot volumes;] (See Natanzon [0120]-[0121] wherein a replication set associates source and target volumes (as done in Kumarasamy) as a consistency group of multiple replication sets. See also [0031]-[0032] and [0053]).
[identifying changes to data in the] consistency group [from the plurality of snapshots;] (See Natanzon [0104]-[0113] wherein changes to the consistency group are determined by capturing writes to the data after snapshot is taken and writing such changes to a journal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natanzon with the teachings of Kumarasamy. One 

Regarding claim 2, Kumarasamy in view of Natanzon as applied above to claim 1 further teaches:
The method of claim 1, wherein each of the plurality of snapshots corresponds to one of the plurality of volumes. (See Kumarasamy [0024], [0053]-[0054], [0057] and [0074]-[0076] wherein each snapshot corresponding to a specific volume and production data store).

Regarding claim 3, Kumarasamy in view of Natanzon as applied above to claim 1 further teaches: 
The method of claim 1, wherein writing the changes includes writing metadata to the journal, wherein the metadata associated a volume, a location, and a length with each of the changes. (See Natanzon Fig. 2 and [0105]-[0115] wherein journal entry includes metadata as identifier of volume, location, and length/size with each change).

Regarding claim 4, Kumarasamy in view of Natanzon as applied above to claim 1 further teaches: 
The method of claim 1, further comprising exposing the journal to the physical replication system as a device (See Kumarasamy [0077], [0087] journal/log is exposed to physical system/machine, see also [0026] and [0035]-[0036], [0066] generally exposed as a device and Natanzon [0091], [0135]-[0138], [0159], and [0186] journal volume exposed as physical device on DPA through SCSI, etc.) and exposing the journal to the virtual replication system in a different manner. (See Kumarasamy first [0077] and [0024] exposes journal/log to virtual system which as in [0026], [0035]-[0038], [0068], [0073]-[0074], [0082], [0092], and [0098] wherein such is exposed by a raw device mapping to virtual replication system. See also Natanzon [0060] exposes journal to virtual system).

Regarding claim 5, Kumarasamy in view of Natanzon as applied above to claim 4 further teaches: 
The method of claim 4, further comprising the journal to the virtual replication system using raw device mapping. (See Kumarasamy first [0077] and [0024] exposes journal/log to virtual system which as in [0026], [0035]-[0038], [0068], [0073]-[0074], [0082], [0092], and [0098] wherein such is exposed by a raw device mapping to virtual replication system. See also Natanzon [0060] exposes journal to virtual system).

Regarding claim 6, Kumarasamy in view of Natanzon as applied above to claim 1 further teaches: 
The method of claim 1, wherein the virtual replication system includes a virtual machine and a plurality of virtual disks, further comprising replicating the changes to the plurality of virtual disks. (See Kumarasamy [0003]-[0004] wherein virtual system includes virtual machine and virtual disks and then as in [0008], [0024], [0034], [0039], [0042], [0045], [0054], [0073]-[0075] and [0077] wherein changes are replicated to virtual disks of the virtual system).

Regarding claim 7, Kumarasamy in view of Natanzon as applied above to claim 1 further teaches: 
The method of claim 1, further comprising distributing the replicated data to another destination or preparing the replicated data for consumption by an application. (See Kumarasamy at least [0077] wherein the replicated data is prepared for consumption by the “application-specific” updates using replicated data from journals to reflect changes on the virtual system).

Regarding claim 8, Kumarasamy in view of Natanzon as applied above to claim 1 further teaches: 
The method of claim 1, further comprising organizing the plurality of virtual disks as a consistency group that corresponds to the consistency group that includes the plurality of volumes being replicated. (See Kumarasamy [0034] wherein each virtual machine has virtual disks associated as a group to keep consistent with production volume being replicated. See also [0053] and Natanzon as in [0120]-[0121] wherein a replication set associates source and target volumes as a consistency group of multiple replication sets. Where as in [0049]/[0052] source production side is physical and [0028]/[0058] target backup site may be virtual and replications [0120]-[0121] and [0125] then are virtual disk volumes as in [0061] corresponding to the production volumes in the physical production site).

Regarding claim 9, Kumarasamy in the analogous art of replicating data between physical and virtual systems teaches:
A method for replicating data, the method comprising: (See Kumarasamy Abstract, [0024], and claim 6 wherein the invention is embodied as a method for replicating data as snapshot copy).
provisioning a journal … that is associated with volumes and snapshot volumes; (See Kumarasamy [0077] wherein changes are identified in the volume/snapshot of a group to keep consistent between a snapshot at T1 and later time which is recorded in a journal/log. See also [0087] and [0112]-[0113]. Note as in [0024], [0045], and [0053]-[0054] wherein snapshot replication is performed on group of data stores as non-production snapshot copies of production data volumes are created. Note as in [0059] this includes “volume groups” generally and as in [0073]-[0077] the group of snapshots are to keep state that is “consistent” through provisioning associated journal/log).
configuring the journal … such that the journal …. is exposed as a journal to a physical replication system (See Kumarasamy [0077], [0087] journal/log is exposed to physical system/machine, and as a raw disk mapped journal to a virtual replication system; (See Kumarasamy first [0077] and [0024] exposes journal/log to virtual system which as in [0026], [0035]-[0038], [0068], [0073]-[0074], [0082], [0092], and [0098] wherein such is exposed by a raw device mapping to virtual replication system).
after completing a protection cycle that generates snapshots of the plurality of volumes that are stored on the snapshot volumes, wherein changes to data stored in the volumes is identified during the protection cycle; and (See Kumarasamy [0073]-[0077] wherein changes are identified in the volume/snapshot to keep consistent between a snapshot at T1 protection cycle time generation and later time for changes since. See also [0087] and [0112]-[0113]).
replicating the journal volume by the virtual replication system. (See Kumarasamy [0077] wherein “logs obtained from existing physical” system are analyzed and exposed to a “virtual” system to “reflect these changes” in the journal/log. Note as well in [0072]-[0074] the operations are to migrate and keep updated a copy of the snapshot/volume on a virtual system as in [0063] and [0077] describes the log/journal aspect of continuous updates exposed and applied to the virtual system).
Kumarasamy does not explicitly teach:
[provisioning a journal] volume [that is associated with volumes and snapshot volumes;] (Note Kumarasamy teaches the existence of a journal but not as an explicit ‘volume’).
However, Natanzon in the analogous art of snapshot replication with journals teaches:
[provisioning a journal] volume [that is associated with volumes and snapshot volumes;] (See Natanzon Figs. 1, 3, and 4 as well as [0121] wherein the journal is stored in a journal volume associated with volumes/snapshots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natanzon with the teachings of Kumarasamy. One having ordinary skill in the art would have been motivated to combine Natanzon’s organization of replication sets into consistency groups and journaling of changes as a volume for updating/replicating data for such groups with Kumarasamy’s replication of volumes as snapshots across physical and virtual systems in order to keep the backup sites data consistent across volumes stored in disparate types of storage systems. Natanzon provides particulars on how journaling can be done and how the journal is stored as a volume and such can be added to Kumarasamy’ system to improve the data replication and backup process by reducing overhead and recording specific metadata of the replication and changes. See Natanzon [0007]-[0008].

Regarding claim 10, Kumarasamy in view of Natanzon as applied above to claim 9 further teaches:
The method of claim 9, further comprising determining the changes to the data from the snapshots stored in the snapshot volumes. (See Kumarasamy [0077] wherein changes are identified in the volume/snapshot of the group to keep consistent between a snapshot at T1 and later time. See also [0087] and [0112]-[0113]).

Regarding claim 11, Kumarasamy in view of Natanzon as applied above to claim 10 further teaches:
The method of claim 10, further comprising writing the changes to the journal volume  (See Kumarasamy [0077] wherein identified changes are written to the journal or log of changes) and writing metadata to the journal volume, wherein the metadata identifies locations, length, and size of changes to the data. (See Natanzon Fig. 2 and [0105]-[0115] wherein journal entry includes metadata as identifier of volume, location, and length/size with each change).

Regarding claim 12, Kumarasamy in view of Natanzon as applied above to claim 9 further teaches:
The method of claim 9, further comprising accessing the journal volume, by the virtual replication system, using raw device mapping to replicate the changes to the data to the virtual replication system. (See Kumarasamy first [0077] and [0024] exposes journal/log to virtual system which as in [0026], [0035]-[0038], [0068], [0073]-[0074], [0082], [0092], and [0098] wherein such is exposed by a raw device mapping to virtual replication system. See also Natanzon [0060] exposes journal to virtual system).

Regarding claim 13, Kumarasamy in view of Natanzon as applied above to claim 9 further teaches:
The method of claim 9, further comprising replicating the changes to virtual disk volumes, (See Kumarasamy [0003]-[0004] wherein virtual system includes virtual machine and virtual disks and then as in [0008], [0024], [0034], [0039], [0042], [0045], [0054], [0073]-[0075] and [0077] wherein changes are replicated to virtual disks of the virtual system) each virtual disk volume corresponding to one of the volumes. (See Kumarasamy [0034] wherein each virtual machine has virtual disks associated as a group to keep consistent with production volume being replicated. See also [0053] and Natanzon as in [0120]-[0121] wherein a replication set associates source and target volumes as a consistency group of multiple replication sets. Where as in [0049]/[0052] source production side is physical and [0028]/[0058] target backup site may be virtual and replications [0120]-[0121] and [0125] then are virtual disk volumes as in [0061] corresponding to the production volumes in the physical production site).

Regarding claim 14, Kumarasamy in view of Natanzon as applied above to claim 9 further teaches:
The method of claim 9, further comprising generating a list of the changes to the data. (See at least Natanzon [0186] journal is a list of changes. See also [0047]).

Regarding claim 15, Kumarasamy in view of Natanzon as applied above to claim 14 further teaches:
The method of claim 14, further comprising identifying the changes using a change block tracker, a bitmap, or a differential. (See Kumarasamy [0054] “blocks that have changes” are identifier as change block tracker and Natanzon [0047] and [0053] changes tracked based on differential and in a bitmap. See also [0034] and [0127]-[0103] marking changes/differences as differential).

Regarding claim 16, Kumarasamy in the analogous art of replicating data between physical and virtual systems teaches:
A non-transitory computer readable medium comprising computer executable instructions for performing a method for replicating data from a physical system, the method comprising: (See Kumarasamy Abstract, [0024], and [0143] wherein the invention is embodied as instructions on a medium executable by a computer for replicating data as snapshot copy).
provisioning a journal … that is associated with volumes and snapshot volumes; (See Kumarasamy [0077] wherein changes are identified in the volume/snapshot of a group to keep consistent between a snapshot at T1 and later time which is recorded in a journal/log. See also [0087] and [0112]-[0113]. Note as in [0024], [0045], and [0053]-[0054] wherein snapshot replication is performed on group of data stores as non-production snapshot copies of production data volumes are created. Note as in [0059] this includes “volume groups” generally and as in [0073]-[0077] the group of snapshots are to keep state that is “consistent” through provisioning associated journal/log).
configuring the journal… such that the journal …. is exposed as a journal to the physical system and as a raw disk mapped journal to a virtual replication system; (See Kumarasamy [0077], [0087] journal/log is exposed to physical system/machine, see also [0026] and [0035]-[0036], [0066]) and as a raw disk mapped journal to a virtual replication system; (See Kumarasamy first [0077] and [0024] exposes journal/log to virtual system which as in [0026], [0035]-[0038], [0068], [0073]-[0074], [0082], [0092], and [0098] wherein such is exposed by a raw device mapping to virtual replication system).
after completing a protection cycle that generates snapshots of the plurality of volumes that are stored on the snapshot volumes, wherein changes to data stored in the volumes is identified during the protection cycle; and (See Kumarasamy [0073]-[0077] wherein changes are identified in the volume/snapshot to keep consistent between a snapshot at T1 protection cycle time generation and later time for changes since. See also [0087] and [0112]-[0113]).
replicating the journal volume by the virtual replication system. (See Kumarasamy [0077] wherein “logs obtained from existing physical” system are analyzed and exposed to a “virtual” system to “reflect these changes” in the journal/log. Note as well in [0072]-[0074] the operations are to migrate and keep updated a copy of the snapshot/volume on a virtual system as in [0063] and [0077] describes the log/journal aspect of continuous updates exposed and applied to the virtual system).
Kumarasamy does not explicitly teach:
[provisioning a journal] volume [that is associated with volumes and snapshot volumes;] (Note Kumarasamy teaches the existence of a journal but not as an explicit ‘volume’).
However, Natanzon in the analogous art of snapshot replication with journals teaches:
[provisioning a journal] volume [that is associated with volumes and snapshot volumes;] (See Natanzon Figs. 1, 3, and 4 as well as [0121] wherein the journal is stored in a journal volume associated with volumes/snapshots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natanzon with the teachings of Kumarasamy. One having ordinary skill in the art would have been motivated to combine Natanzon’s organization of replication sets into consistency groups and journaling of changes as a volume for updating/replicating data for such groups with Kumarasamy’s replication of volumes as snapshots across physical and virtual systems in order to keep the backup sites data consistent across volumes stored in disparate types of storage systems. Natanzon provides particulars on how journaling can be done and how the journal is stored as a volume and such can be added to Kumarasamy’ system to improve the data replication and backup process by reducing overhead and recording specific metadata of the replication and changes. See Natanzon [0007]-[0008].

Regarding claim 17, Kumarasamy in view of Natanzon as applied above to claim 16 further teaches:
The non-transitory computer readable medium of claim 16, further comprising determining the changes to the data from the snapshots stored in the snapshot volumes; and (See Kumarasamy [0077] wherein changes are identified in the volume/snapshot of the group to keep consistent between a snapshot at T1 and later time. See also [0087] and [0112]-[0113]).
writing the changes to the journal volume  (See Kumarasamy [0077] wherein identified changes are written to the journal or log of changes) and writing metadata to the journal volume, wherein metadata identifies locations, length, and size of changes to the data. (See Natanzon Fig. 2 and [0105]-[0115] wherein journal entry includes metadata as identifier of volume, location, and length/size with each change).

Regarding claim 18, Kumarasamy in view of Natanzon as applied above to claim 16 further teaches:
The non-transitory computer readable medium of claim 16, further comprising accessing the journal volume, by the virtual replication system, using raw device mapping to replicate the changes to the data to the virtual replication system. (See Kumarasamy first [0077] and [0024] exposes journal/log to virtual system which as in [0026], [0035]-[0038], [0068], [0073]-[0074], [0082], [0092], and [0098] wherein such is exposed by a raw device mapping to virtual replication system. See also Natanzon [0060] exposes journal to virtual system).

Regarding claim 19, Kumarasamy in view of Natanzon as applied above to claim 16 further teaches:
The non-transitory computer readable medium of claim 16, further comprising replicating the changes to virtual disk volumes, (See Kumarasamy [0003]-[0004] wherein virtual system includes virtual machine and virtual disks and then as in [0008], [0024], [0034], [0039], [0042], [0045], [0054], [0073]-[0075] and [0077] wherein changes are replicated to virtual disks of the virtual system) each virtual disk volume corresponding to one of the volumes. (See Kumarasamy [0034] wherein each virtual machine has virtual disks associated as a group to keep consistent with production volume being replicated. See also [0053] and Natanzon as in [0120]-[0121] wherein a replication set associates source and target volumes as a consistency group of multiple replication sets. Where as in [0049]/[0052] source production side is physical and [0028]/[0058] target backup site may be virtual and replications [0120]-[0121] and [0125] then are virtual disk volumes as in [0061] corresponding to the production volumes in the physical production site).

Regarding claim 20, Kumarasamy in view of Natanzon as applied above to claim 16 further teaches:
The non-transitory computer readable medium of claim 16, further comprising generating a list of the changes to the data. (See at least Natanzon [0186] journal is a list of changes. See also [0047]).

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2013/0262638
US2017/0235652

The pertinent prior art made of record but not relied upon in the rejections:
US 9,081,754 (See Abstract and Fig. 3 cascaded replication).
US2008/0133208 (See Abstract and [0033] copy physical system changes to virtual system).
US2016/0224434 (See Abstract and Fig. 1 wherein local and remote logs as well as secure log and remote storage can be virtual system).
US2011/0161295 (See Abstract and [0064]-[0072] analyzing snapshots including journal).
US2009/0204774 (See Abstract and Fig. 1 secondary site creates secondary journal as replica of primary journal by accessing primary journal on secondary site).
US 6,779,003 (See Abstract col. 2:8-26 describing journals and transferring journal as in col. 17).
US2017/0277443 (See Abstract virtual volume and pool volume replicated to secondary virtual system).
US2017/0315874 (See Abstract and [0058]-[0060] physical and virtual volumes with as in [0066] consistency groups).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/16/2020